IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JOSEPH SIMKO,                          : No. 558 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (UNITED STATES STEEL             :
CORPORATION-EDGAR THOMSON              :
WORKS),                                :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.